Per curiam.
The issue in this appeal is whether the trial court erred in entering an order nunc pro tunc upon the ex parte application of the appellee’s attorney. We conclude that under the circumstances of this case the entry of the nunc pro tunc order was erroneous. Cf. Adams Drive v. All-Rite Trades, 136 Ga. App. 703 (4) (b) (222 SE2d 174) (1975); Grizzard v. Davis, 131 Ga. App. 577, 578-579 (1) (206 SE2d 853) (1974). To the extent that the cases such as Moore v. Moore, 229 Ga. 600 (2) (193 SE2d 608) (1972), and Swindell v. Swindell, 208 Ga. 727 (1-2) (69 SE2d 197) (1952), can be argued to support the proposition that an attorney can make an application ex parte to a trial court for the entry of a nunc pro tunc order, they will not be followed; to the extent that they support the proposition that a trial court can, on *73its own motion, enter such an order without notice and a hearing to any of the parties when the order can be entered based solely on the record, they will continue to be followed.
Decided March 15, 1989.
James M. Crawford, for appellant.
Franklin N. Biggins, for appellee.

Judgment reversed.


All the Justices concur.